Citation Nr: 0411838	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1941, had beleaguered service from December 1941 to 
April 1942, and regular Philippine Commonwealth Army service 
from October 1945 to June 1946.  He died in January 1990.  
The appellant is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  A notice of disagreement was 
received in September 2002, a statement of the case was 
issued in January 2003, and a timely substantive appeal was 
received in March 2003.  The appellant testified at a hearing 
before the undersigned in October 2003.  A transcript of the 
hearing is now part of the record before the Board.  The sole 
issue the appellant is appealing is the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The motion to advance this case on the 
docket was granted by the Board in March 2004.

FINDINGS OF FACT

1.  In June 2000, the RO last denied service connection for 
the cause of the veteran's death.  The appellant was notified 
of this decision that month and she did not file timely 
disagreement to this determination.

2.  Certain evidence added to the record since the June 2000 
decision is so significant that it must be considered to 
fairly decide the merits of the appellant's claim.

3.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
received.

4.  The veteran died on January [redacted], 1990, due to cardiac 
arrest.  The antecedent cause of death was noted to be 
extensive anterior myocardial infarction.  Hypertension was 
listed as a significant condition contributing to death.   

5.  At the time of the veteran's death, service connection 
was in effect for a gun shot wound (GSW) perforating the left 
leg, evaluated as 20 percent disabling, and a GSW to the 
right forearm, evaluated as 10 percent disabling. 

6.  The preponderance of the credible evidence indicates that 
the cause of the veteran's death was not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
of service connection for the cause of the veteran's death 
has been submitted.  Accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect 
prior to August 29, 2001).  

2.  The cause of the veteran's death was not incurred in or 
aggravated by military service or during any presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claim

This claim has been denied by the RO prior to the May 2002 
rating action.  The provisions of 38 U.S.C.A. § 5108 require 
a review of all evidence submitted by a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In June 1990, the RO last denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of this decision in July 1990 and did not file 
timely disagreement to this determination.

The appellant petitioned to reopen her claim in February 
2001.  Since this time, the appellant has testified before 
the Board and provided additional medical information, 
including a February 2003 statement from a doctor "M.S.P.", 
who states that he treated the veteran "for several years 
complaining of chest pain getting tired [sic] easily and 
numbness of extremities apparently due to the emotional and 
physical injuries sustained during the war as gun shot wound 
[sic] and prisoner of war."

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2003).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

Evidence added to the claims file since the prior denial 
includes the February 2003 medical report.  This statement 
tends to suggest a nexus between the veteran's death and 
service.  While the basis for this statement is not clear, 
the Board notes that, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  The Board finds that the additional evidence 
received is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds that 
this evidence is "material" for purposes of reopening the 
claim since it relates to an unestablished fact (i.e., a 
medical relationship between the veteran's service and his 
death), and provides a reasonable possibility of 
substantiating the claim.  Hence, the requirements to reopen 
the claim have been met.

II.  The Duty to Assist and Notify

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, the appellant has been provided with pertinent 
laws and regulations regarding service connection for the 
cause of the veteran's death, the issue before the Board at 
this time.  She has been given the opportunity to review the 
evidence of record and submit arguments in support of her 
claim.  The appellant has provided testimony on this issue.  
The appellant's arguments have focused squarely on the issue 
of service connection for cause of death, not whether new and 
material evidence has been submitted.  

The Board has also considered the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA, codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In the case now before 
the Board, the documents meeting the VCAA's notice 
requirements were provided to the appellant in July 2001, 
before the May 2002 rating action was issued and after a 
substantially complete application was received.  

Significantly, moreover, there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO has obtained the veteran's 
service medical records and all available records.  The 
appellant has been given opportunities to submit evidence to 
support her claim, which she has done. Significantly, no 
outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified that could be 
obtained and/or the RO has not attempted to obtain, nor has 
either the appellant or her representative indicated that 
there is any outstanding pertinent evidence that has not been 
obtained that could be obtained.  

At the hearing held before the Board in October 2003, the 
appellant submitted a February 2003 statement from 
"R.C.F.", M.D.  The appellant inadvertently did not waive 
initial RO consideration of this evidence.  However, as this 
record in nearly identical to the February 2003 statement of 
Dr. P., the Board finds no basis to return this case to the 
RO for an additional supplemental statement of the case.  As 
the two February 2003 medical reports are nearly, if not 
totally, identical, the Board finds that the second medical 
report is not pertinent to the appellant's claim and that the 
Board may proceed with the adjudication of this case.  See 
38 C.F.R. § 19.37.  The RO has had the opportunity to review 
a nearly identical medical report and prepared a supplemental 
statement of the case in March 2003 to address this report.  
Consequently, the Board finds no basis to return this case to 
the RO on this basis. 

Within many letters and communications sent by the VA to the 
appellant, the appellant was notified of the type of evidence 
needed to substantiate the claim of service connection for 
the cause of the veteran's death, namely, evidence of the 
cause of death, evidence of injury or disease or other event 
in service, and evidence of a relationship between the cause 
of death and injury, disease or event in service.  She was 
informed of what she should do and what VA could do.  The 
appellant was notified too that she should identify any 
additional information or evidence that may be available.  
For the above reasons, the Board finds that the RO's notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183  (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002)  (identifying the document that 
satisfies VCAA notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the notification letter was 
sent, the appellant submitted additional information to 
substantiate her claim.  Based on evidence supplied by the 
appellant herself, she has not identified any additional 
evidence that can be obtained and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  

Based on the above, the Board finds that the appellant would 
not be prejudiced by the adjudication of her claim at this 
time.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim on a de novo basis.



III.  Background

Service medical records make no reference to a heart 
disorder.  At the time of the veteran's death, service 
connection was in effect for a GSW perforating the left leg, 
evaluated as 20 percent disabling, and a GSW to the right 
forearm, evaluated as 10 percent disabling.

The veteran died on January [redacted], 1990, due to cardiac arrest.  
The antecedent cause of death was noted to be extensive 
anterior myocardial infarction.  Hypertension was listed as a 
significant condition contributing to death.  He was 70 years 
old. 

In October 1996, the appellant contended that the veteran was 
a former prisoner of war (POW).

Medical records obtained by the RO or submitted by the 
appellant indicate a heart condition decades after the 
veteran's military service. 

As noted above, medical certifications dated February 2003 
from Drs. P. and F. contend that they treated the veteran for 
several years complaining of chest pain and numbness of 
extremities apparently due to the emotional and physical 
injuries sustained during the war from the GSW and being a 
former POW.  Both statements are nearly identical.

At the hearing before the Board in October 2003, it is 
contended that the veteran had problems with his blood 
pressure and chest pain since service (Transcript [T.] at 
page 4).  She indicated that the veteran contacted malaria 
during while a POW or due to his escape as a POW (T. at page 
6).  




IV.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
manifest to a compensable degree within the year after active 
service and certain other diseases are presumed related to 
service due to the veteran's status as a former POW.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.  
§§ 3.303, 3.307, 3.309.  

With regard to the claim that the veteran was a POW, 
certification from the appropriate United States service 
department with respect to the veteran's active service does 
not indicate that the veteran was a POW.  This certification 
with respect to the veteran's status is found to be binding 
on the VA unless a reasonable basis exists for questioning 
it.  See 38 C.F.R. § 3.203 and the Court decision in Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  As there was no 
reasonable basis for questioning the service department's 
records, the Board finds that POW status may not be afforded 
to the veteran.  In any event, heart failure is not listed as 
a disease specific to former POWs under 38 C.F.R. § 3.309(c).

The appellant contends that the veteran's death was due to 
heart failure related to service.  She appears to contend 
that the heart failure was related to the veteran's alleged 
malaria during service or his service connected disabilities.  
However, medical evidence does not indicate such an 
association or a malaria condition in service.  Service 
connection for malaria was denied by the RO in June 1962.  
The veteran's heart condition is not cited within the 
veteran's service medical records or in post-service medical 
records until many years after the veteran's military 
service.  These facts only provide negative evidence against 
the conclusion that the veteran's death, at the age of 70, 
had any association to service.  Although the appellant has 
contended that the veteran's death was related to service, as 
a layperson she is not competent to establish these facts by 
her own assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With regard to the medical opinions of February 2003, the 
Board finds these medical opinions are entitled to no 
probative value.  The opinions appear to be based on pure 
speculation, no contemporaneous medical records, highly 
questionable medical histories, highly limited information, 
and are found to be unreliable.  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on the evidence, there is no competent credible 
evidence to suggest that the condition that caused his death 
was related to service.  For the reasons stated, the 
preponderance of the evidence is against the appellant's 
claim.  As such, the benefit-of-the doubt rule is not 
applicable and the claim is denied.  38  U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.  App. 491 (1990).


ORDER

The appellant's claim of entitlement to service connection 
for cause of the veteran's death is reopened, but entitlement 
to that benefit is not warranted.  The appeal is denied. 


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



